UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1309



JOSEPH T. SERE,

                                            Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Barry R. Poretz, Magistrate
Judge. (CA-97-1055-A)


Submitted:   May 14, 1998                   Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph T. Sere, Appellant Pro Se. Adam Trevor Ackerman, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order granting the

Commissioner's motion for summary judgment on Appellant's complaint

seeking review of the Commissioner's denial of social security
benefits. *   We have reviewed the record and the magistrate judge's

opinion and find no reversible error.      Accordingly, we affirm on

the reasoning of the magistrate judge.      Sere v. Apfel, No. CA-97-

1055-A (E.D.Va. Feb. 9, 1998).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                            AFFIRMED




      *
        The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1994 & Supp. 1998).

                                  2